                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA

James B. Murphy,                             )               C/A No. 0:20-cv-04519-SAL-PJG
                                Plaintiffs,  )
v.                                           )
Mike Hunt, Aiken Co. Sheriff; Captain        )
Gallam, Jail Administrator; Sue Hammock,     )                             ORDER
SHP Medical; CPL. Harris, Co Aiken CO. Jail; )
Dr. Williams, Jail Contracted; Lt. Bradley,  )
Shift Supervisor, ACDC; Sara Ledbetter,      )
Contracted LPN for SHP; ACDC Food Service )
Company, True Name Ukn. refuse to Devolge; )
K. Pugh, Contracted LPN for SHP,             )
                              Defendants.    )
___________________________________          )

        This is a civil action filed by a self-represented state pretrial detainee. Under Local Civil Rule
73.02(B)(2) (D.S.C.), pretrial proceedings in this action have been referred to the assigned United
States Magistrate Judge. On May 05, 2021 the court issued an order authorizing issuance and service
of process. (ECF No.32.) In that order, under the heading “Construction of the Pleading,” the court,
following initial screening pursuant to applicable law, listed the claims it construed as raised by the
Plaintiff in the Amended Complaint.

        Counsel has now entered an appearance for one or more named defendants. The court directs
each legal representative entering an appearance in this matter on behalf of any defendant to certify
that the court’s order authorizing service of process has been received and that the Plaintiff’s claims
as construed by the court have been reviewed by completing the “Defendant’s Certification” below
and filing it with the court within seven (7) days from the date of this order. If any party disagrees
with the court’s construction of the Plaintiff’s claims, he or she may file an appropriate motion with
the court within seven (7) days from the date of this order.

        IT IS SO ORDERED.
                                                         s/Paige J. Gossett
July 8, 2021                                             Paige J. Gossett
Columbia, South Carolina                                 UNITED STATES MAGISTRATE JUDGE

                                      Defendant’s Certification

       I, _______________________________ (print name), hereby certify that I have received the
order authorizing issuance and service of process in this case and have reviewed the court’s
construction of the pleading.
                                                              __________________________
                                                                    Signature of party or legal representative
                                                                     ___________________________
                                                                                                         Date


                                              Page 1 of 1
